Citation Nr: 0700893	
Decision Date: 01/11/07    Archive Date: 01/24/07	

DOCKET NO.  02-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a self-inflicted 
gunshot wound resulting in T12 paraplegia, claimed as 
secondary to service-connected post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in April 2001 and 
December 2003, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

Finally, for reasons which will become apparent, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for a self-
inflicted gunshot wound resulting in T12 paraplegia.  In 
pertinent part, it is contended that the veteran's 
self-inflicted gunshot wound was, in fact, the result of 
symptomatology directly attributable to service-connected 
post-traumatic stress disorder.

In that regard, the Board notes that, at the time of the 
aforementioned remand in December 2003, it was requested that 
the veteran's claims folder be returned to the VA psychiatric 
examiner who had evaluated him in January 2002, with a 
request that she review that claims folder, and provide an 
opinion regarding whether it was at least as likely as not 
the case that there existed a causal relationship between the 
veteran's service-connected post-traumatic stress disorder 
and his self-inflicted gunshot wound which resulted in T12 
paraplegia.  

In response to the RO's request, that VA examiner, in a 
report of May 2004, indicated that she had reviewed the 
veteran's entire claims file, but was unable to render an 
opinion regarding the alleged causal relationship between the 
veteran's service-connected post-traumatic stress disorder 
and his self-inflicted gunshot wound without access to 
psychiatric records from the veteran's initial period of 
private hospitalization from September 30 to October 3, 1984.  
According to the VA examiner, while the veteran's claims file 
contained surgical records and police reports dating from the 
time of his gunshot wound, there were no psychiatric records, 
and, in particular, psychiatric consultation records, which 
were pertinent to the pivotal question in the veteran's case.  
Under such circumstances, the examiner was unable to render 
an opinion regarding the causal relationship between the 
veteran's self-inflicted gunshot wound and service-connected 
post-traumatic stress disorder.

The RO, in an attempt to remedy the aforementioned situation, 
requested of the veteran that he complete and return a VA 
Form 21-4142 (Authorization and Consent to Release 
information) for the private medical facility (Hermann 
Hospital located in Houston, Texas) where he had initially 
been treated following his self-inflicted gunshot wound.  The 
veteran, however, failed to return that form, instead 
indicating that, based on previous correspondence sent to 
him, the RO was already in possession of the requested 
records.  

The Board observes that, upon review of the veteran's case, 
it is clear that his claims file does, in fact, contain 
records from Hermann Hospital covering the period from 
September 30 to October 3, 1984, the period of initial 
treatment following his self-inflicted gunshot wound.  
However, as noted by the VA physician, those records do not 
include a psychiatric evaluation/consultation.  What is, 
however, included in the veteran's claims folder are various 
records dating from the period of VA hospitalization 
immediately following the veteran's transfer from Herman 
Hospital to the VA Medical Center in Houston, Texas.  
Significantly, included in those records is an October 5, 
1984 psychiatric consultation report of which the VA 
physician evaluating the veteran's case was, apparently, 
unaware.  

Under the circumstances, the Board is of the opinion that an 
additional attempt at further development is necessary prior 
to a final adjudication of the veteran's claim for service 
connection.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran an 
additional VA Form 21-4142 (Authorization 
and Consent to Release Information) for 
Hermann Hospital located in Houston, 
Texas, with a request that he complete 
and return that form in order that the RO 
might obtain any additional information 
from that facility, in particular, 
additional psychiatric treatment records 
and/or consultation reports.  To avoid 
any misunderstanding, the veteran should 
be informed that the RO does not, in 
fact, currently possess records of 
psychiatric consultation and/or treatment 
from that facility, necessitating the 
veteran's permission to obtain such 
records.  Following receipt of the 
completed VA Form 21-4142 (Authorization 
and Consent to Release Information), the 
RO should contact Hermann Hospital, with 
a request that they provide any available 
treatment records (to include, in 
particular, psychiatric records or 
consultation reports) for the period from 
September 30 to October 3, 1984, during 
which time the veteran received his 
initial, emergent treatment for a self-
inflicted gunshot wound.  

2.  The RO should request of the VA 
Medical Center located in Houston, Texas 
that they provide any and all records of 
treatment of the veteran during the 
period from October 3, 1984 to 
January 24, 1985, the period immediately 
following the veteran's transfer to that 
facility from Hermann Hospital.  All 
attempts to procure such records should 
be documented in the file.  If the RO 
cannot obtain any of the aforementioned 
records, a notation to that effect should 
be included in the veteran's claims file.  
Moreover, the veteran and his 
representative should be informed of any 
such problem.  

Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to May 2004, the date of the most recent 
evidence of record, should also be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  Once again, all attempts to 
procure such records should documented in 
the file.  Should the RO be unable to 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  If at all possible, the RO should 
then once again return the veteran's 
claims folder to the VA psychiatric 
examiner who evaluated him in January 
2002, and who provided the May 2004 
statement to the effect that, without 
certain specific evidence, she was unable 
to render an opinion regarding the 
relationship, if any, between the 
veteran's service-connected post-
traumatic stress disorder and his self-
inflicted gunshot wound.  If that 
individual is not available, the claims 
folder should be provided to an examiner 
with the appropriate expertise to provide 
the requested opinion.

Following a review of the veteran's 
claims file, and, in particular, the 
October 1984 VA psychiatric consultation 
and any additionally-acquired medical 
evidence, the examiner should offer an 
opinion as to the causal relationship (if 
any) between the veteran's 
service-connected post-traumatic stress 
disorder and his self-inflicted gunshot 
wound resulting in T12 paraplegia.  That 
opinion should be couched in terms of 
whether the veteran's self-inflicted 
gunshot wound was at least as likely as 
not proximately due to and/or the result 
of his service-connected post-traumatic 
stress disorder.  

4.  The RO should then review the 
veteran's claim for service connection 
for a self-inflicted gunshot wound 
resulting in T12 paraplegia.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The Supplemental 
Statement of the Case must contain notice 
of all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in March 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

